TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00063-CR




                                     Alexander Gonzalez, Appellant

                                                      v.

                                      The State of Texas, Appellee




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
              NO. 007833, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING




                 Appellant Alexander Gonzalez pleaded guilty to possessing cocaine with intent to deliver.

See Tex. Health & Safety Code Ann. ' 481.112 (West Supp. 2002). As called for in a plea bargain

agreement, the district court deferred proceedings without adjudicating guilt and placed appellant on

community supervision. Appellant filed a general notice of appeal.

                 When a defendant pleads guilty to a felony and the punishment assessed does not exceed

that recommended by the prosecutor and agreed to by the defendant, the notice of appeal must state that

the appeal is for a jurisdictional defect, or that the substance of the appeal was raised by written motion and

ruled on before trial, or that the trial court granted permission to appeal. Tex. R. App. P. 25.2(b)(3); see

also Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule 25.2(b) limits every appeal in a

plea bargain, felony case). Appellant=s notice of appeal does not comply with this rule and fails to confer

jurisdiction on this Court. Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.CAustin 2001, no pet.).
Appellant=s amended notice of appeal, by which he sought to comply with rule 25.2(b), was not filed within

the time allowed for perfecting appeal and therefore does not cure the jurisdictional defect. See State v.

Riewe, 13 S.W.3d 408, 413-14 (Tex. Crim. App. 2000) (rule 25.2(d) inapplicable).

                 The appeal is dismissed for want of jurisdiction.




                                                  __________________________________________

                                                  Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: May 31, 2002

Do Not Publish




                                                     2